NO. 07-03-0049-CV

                          IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL C

                              NOVEMBER 24, 2003

                       ______________________________


             TEXAS FARM BUREAU MUTUAL INSURANCE COMPANY
                 AND STEVE AND PATTI JONES, APPELLANTS

                                        V.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, APPELLEE


                     _________________________________

       FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

           NO. 2002-593,144; HONORABLE PAULA LANEHART, JUDGE

                       _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                         ON JOINT MOTION TO DISMISS


      Prior to submission of the merits of this appeal, appellants Texas Farm Bureau

Mutual Insurance Company and Steve and Patti Jones and appellee State Farm Mutual

Automobile Insurance Company filed a joint motion to dismiss representing they have
reached an agreement to settle and compromise their differences and no longer wish to

appeal. Tex. R. App. P. 42.1(a)(2)(A). We grant the motion and pursuant to the parties’

request, costs are to be assessed against he party incurring them. Cf. Tex. R. App. P.

42.1(d). Having dismissed the appeal at the request of the parties, no motion for rehearing

will be entertained and our mandate will issue forthwith.


                                          Don H. Reavis
                                            Justice




                                            2